Citation Nr: 0705319	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.  

2.  Entitlement to service connection for bilateral heel 
spurs.  

3.  Entitlement to service connection for bilateral Achilles 
tendonitis.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

5.  Entitlement to service connection for small liver cysts.  

6.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for irritable bowel syndrome, hiatal 
hernia with gastroesophageal reflux disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1980 to August 
1994.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 decision by the RO 
which, in part, denied service connection for anxiety 
disorder, bilateral heel spurs, bilateral Achilles 
tendonitis, degenerative disc disease, and small liver 
disease, and an increased rating for irritable bowel 
syndrome, hiatal hernia with gastroesophageal reflux disease.  
A personal hearing at the RO was held in January 2004.  In 
June 2006, a hearing was held at the RO before the 
undersigned member of the Board.  

The issues of service connection for anxiety disorder, 
bilateral heel spurs, bilateral Achilles tendonitis, and 
degenerative disc disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDING OF FACT

At the personal hearing in June 2006, prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of his claim 
of service connection for small liver cysts and an increased 
rating for irritable bowel syndrome, hiatal hernia with 
gastroesophageal reflux disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claims of service connection for small liver cysts and an 
increased rating for irritable bowel syndrome, hiatal hernia 
with gastroesophageal reflux disease, by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claims of service connection for 
small liver cysts and an increased rating for irritable bowel 
syndrome, hiatal hernia with gastroesophageal reflux disease 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claims of service connection for small 
liver disease and an increased rating for irritable bowel 
syndrome, hiatal hernia with gastroesophageal reflux disease, 
and this issue is dismissed.  




ORDER

The appeal of the claim of service connection for small liver 
cysts, is dismissed.  

The appeal of the claim for an increased rating for irritable 
bowel syndrome, hiatal hernia with gastroesophageal reflux 
disease, is dismissed.  


REMAND

The veteran contends that his bilateral foot and low back 
disabilities are related to the physical demands of his 
military service and, with respect to his low back disability 
in particular, to his failed attempt to complete airborne 
training in 1990.  At the Travel Board hearing in June 2006, 
the veteran testified that he was diagnosed with anxiety 
disorder, degenerative disc disease of the lumbosacral spine 
and bilateral heel spurs on a Persian Gulf examination 
undertaken in service shortly before he was discharged from 
service in 1994.  However, the claims file as currently 
constituted does not include any such report.  Given the 
potentially probative value of the claimed report, an attempt 
should be made to determine if a Persian Gulf examination was 
conducted and, if so, a copy of the report should be obtained 
and associated with the claims file.  

Historically, the Board notes that the service medical 
records do not show any treatment or diagnosis of anxiety 
disorder, degenerative disc disease of the lumbosacral spine, 
heel spurs, or Achilles tendonitis.  The service medical 
records do show that the veteran was treated for a right 
ankle injury during basic training in February 1980, and for 
a trauma to the right foot and ankle in March 1988.  The 
principal findings on both occasions, included some 
tenderness and minimal swelling.  X-ray studies showed no 
evidence of fracture with incidental accessory phalanx of the 
5th toe.  The only complaints of low back pain in service 
were noted on reports for treatment for upper respiratory and 
viral infections in 1982 and 1986, respectively, and when 
treated for hemorrhoids and anal fissure in December 1986.  
The service medical records showed treatment for a laceration 
of the left great toe in July 1982, for a laceration on the 
left heel (undated note), and for left foot pain after a long 
march in August and September 1986.  X-ray studies of the 
left foot on the latter occasion showed no significant 
abnormalities.  The veteran denied any history of recurrent 
back pain, foot trouble, or psychiatric problems at the time 
of his separation examination in August 1994, and no 
pertinent abnormalities were noted on examination at that 
time.  

The evidence of record includes numerous post-service VA 
medical records which show diagnoses of heel spurs in March 
2000, plantar fasciitis in May 2000, and anxiety disorder in 
October 2000.  

Given the veteran's contentions regarding the onset of his 
current disabilities in service and the absence of the 
claimed 1994 Persian Gulf examination, additional development 
must be undertaken.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In this case, 
the veteran was afforded VA examinations of the disabilities 
at issue in this case; however, while the examiners diagnosed 
degenerative disc disease of the lumbar spine, heels spurs, 
bilateral Achilles tendonitis, and anxiety disorder, none of 
the examiners rendered an opinion as to the likelihood that 
such current disorders are related to the veteran's military 
service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the date (or approximate month) 
and place where he claims to have had a 
Persian Gulf examination in 1994.  
Thereafter, the AMC should attempt to 
obtain a copy of the examination and any 
associated medical records.  All attempts 
to procure records should be documented 
in the file.  If AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

2.  The case should be referred to the 
February 2004 VA examiners for 
supplemental opinions as to the etiology 
and, if feasible, date of onset of any 
identified degenerative disc disease of 
the lumbar spine, bilateral heel spurs, 
Achilles tendonitis, and anxiety 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The pertinent clinical findings 
documented in the record, and reasons 
that form the basis of any opinion should 
be clearly set forth in the report.  The 
examiners should express an opinion as to 
whether it is at least as likely as not 
that any identified degenerative disc 
disease of the lumbar spine, heel spurs, 
Achilles tendonitis or anxiety disorder 
was present in service or is otherwise 
related to military service.  The 
physicians should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If the February 2004 examiners 
are unavailable or unable to render the 
requested opinions without further 
examination of the veteran, the veteran 
should be scheduled for such 
examinations, and the requested opinions 
obtained.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, 
determine whether the examiners have 
provided the requested medical opinions.  
If not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

5.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


